FILED
                            NOT FOR PUBLICATION                             SEP 30 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50108

               Plaintiff - Appellee,             D.C. No. 3:11-cr-02897-DMS

  v.
                                                 MEMORANDUM*
ISAI JULIAN CONSTANTINO-
ORNELAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Isai Julian Constantino-Ornelas appeals from the district court’s judgment

and challenges the nine-month sentence imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Constantino-Ornelas contends that the district court procedurally erred by

failing to explain the sentence adequately and to address his arguments in

mitigation. We review for plain error, United States v. Miqbel, 444 F.3d 1173,

1176 (9th Cir. 2006), and find none. Even if we were to review de novo, we would

affirm the district court. The record reflects that the court took Constantino-

Ornelas’s sentencing arguments into consideration and adequately explained the

sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

The reasons for imposing the sentence, including the seriousness of Constantino-

Ornelas’s breach of trust and the need to deter, are apparent from the record. See

id. (adequate explanation may be inferred from the record as a whole).

      Constantino-Ornelas next contends that the sentence is substantively

unreasonable in light of his alleged motive for the violation and his asserted low

risk of recidivism. The district court did not abuse its discretion in imposing

Constantino-Ornelas’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e)

sentencing factors and the totality of the circumstances, including Constantino-

Ornelas’s immigration history. See U.S.S.G. § 7B1.3(f); Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                       14-50108